Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 01/18/2022 is noted, claims 2-24 are pending.
Information Disclosure Statement
2.	Numerous references listed in the Information Disclosure Statement filed on this case have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms). 
Numerous IDS submitted contain this case appears lengthy and complex. The examiner has considered the references to the extent reasonably expected during normal examination time. 
Kindly reminded the applicant that consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search (MPEP 609, 37 CFR 1.98)
"voluminous references" submitted by the applicant. In this case just over 75 references were submitted may not comply with Applicant's duty of disclosure. [T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references.  
In Golden Valley Microwave Foods Inc. v. Weayer Popcorn Co. Inc., the court held the patent-in-suit unenforceable due to inequitable conduct where the patentee submitted a material reference “in a series of disclosures of less relevant prior art references, so that the examiner would be likely to ignore the entire list and permit the application to issue.” 837 F. Supp. 1444, 1477 (N.D. Ind. 1992). failed to highlight to the examiner that one of the two “buried” patents disclosed a particularly relevant embodiment that covered the same subject matter as a pending claim. Id. at 1457, 1477. 
Similarly, in Penn Yan Boats Inc. v. Sea Lark Boats Inc., the patentee submitted to the USPTO a material reference as one of 13 references that were allegedly discovered in a pre-examination search. 359 F. Supp. 948, 964 (D.C. Fla. 1972), aff’d without op., 479 F.2d 1328 (5th Cir.1973), cert. denied, 414 U.S. 874 (1973). The court found such representation to be false because the material reference did not issue until more than a year after the prosecution started and, therefore, could not have been discovered in a pre-examination search. Id. The court subsequently held the patent unenforceable because “the purpose of this misrepresentation was to bury [that reference] in a long list of allegedly old prior art patents in the hope that the patent examiner ... would ignore the list and permit the [patent-in-suit] to issue.” Id. at 965. 

Best to avoid perception of concealment of information (IDS submitted to the office) that the Examiner could not have discovered on his own (Nevro Corp. v. Boston Scientific Corp. (N.D. Cal. 2017))
Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Applicant(s)  inundated the Examiner with a large volume of prior art that is not material and may obscure a single reference that is material and thus may be effective as improper as withholding a material reference.  Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972).

“Significantly, an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed  to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co.  722 F.2d 1556, 1573 [220 USPQ 289],  (Fed.Cir., 1983)

“Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant  pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.” (MPEP 609))
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
Gadh (US 11387654 B2) describes a battery energy storage system (BESS), the system comprising: (a) a central controller computer; (b) a non-transitory memory storing instructions executable by the central computer; (c) a local controller computer; (d) a non-transitory memory storing instructions executable by the local computer; (e) wherein said central controller instructions and said local controller instructions, when respectively executed by the central controller computer and the local controller computer allow for a communications interface configured for network communications therebetween; (f) a control system computer comprising the local controller computer and the central controller computer; (g) a grid tie inverter, comprising: (1) a port for connection to an electrical grid; (2) a port for connection to a battery; and (3) a communications interface configured for communications with the control system; (h) wherein said central controller and said local controller instructions, when executed among the local controller computer and the central controller memory, form a set of operational instructions performing steps comprising: (1) controlling communication between the central controller computer and the local controller computer; (2) executing a safety features control section; and (3) executing an operation control and monitoring section; and (i) a second grid tie inverter, the second grid tie inverter comprising: (1) a second port for connection to an electrical grid; (2) a second port for connection to a photovoltaic system; and (3) a second communications interface configured for communications with the control system; and wherein the set of operational instructions further performs steps comprising: (1) collecting an historical power series; (2) decompositing the historical power series into a constitutive series through wavelet transformations; (3) modeling each of the constitutive series by a plurality of Auto-Regressive Moving Average (ARMA) models for recognition of their linear patterns, whereby a plurality of ARMA models are produced; (4) recompositing an estimated series obtained from the plurality of ARMA models for each constitutive series through an inverse wavelet transform; and (5) compensating for an error of the wavelet transformation and ARMA model predictions by recurrent neural networks through capturing of nonlinear patterns buried in a difference between the historical power series and the estimated series, whereby a time series estimate is produced.

Choi (US 2012/0200264 A1) describes a method of estimating a battery charge state, the method comprising: calculating a polarization voltage generated in the battery by calculating a charge and discharge amount of the battery during a charge and discharge driving period in which charging or discharging of the battery is executed; applying a polarization voltage reset pulse for the battery to remove the polarization voltage during a polarization voltage reset period after the charge and discharge driving period; and measuring an opening voltage of the battery during a non-activation period after the polarization voltage reset period, to estimate the battery charge state. A battery management system comprising: a current measuring unit for sampling a charge current and a discharge current of a battery; a charge and discharge amount calculator for calculating a charge and discharge amount corresponding to a difference between the sampled charge current and the sampled discharge current; a polarization voltage calculator for calculating a polarization voltage corresponding to the charge and discharge amount and a temperature of the battery; and a pulse generator for applying a polarization voltage reset pulse for the battery to remove the polarization voltage.

KAGA (US 2012/0228939 A1) describes a computer-readable recording medium which records a control programs for causing one or more computers to perform the steps comprising: computing a continuous charging time at a certain time based on a predetermined maximum charge rate of the battery, the continuous charging time being a the time required to completely charge the battery at the maximum charging rate, computing a continuous discharging time at the certain time based on a predetermined maximum discharge rate of the battery, the continuous discharging time being a time required to completely discharge the battery at the maximum discharging rate, computing a output value for the electric power to be supplied to an electric power transmission system, the output value being determined so that the continuous charging time and the continuous discharging time become substantially equal, and supplying to the electric power transmission system electric power corresponding to the output value from at least one of the power generator and the battery.

Lucas (US 2021/0305813 A1) describes a modular power conversion system comprising: at least one first electric resource comprising: an electric generator comprising a permanent magnetic synchronous motor; and a motor controller for the permanent magnetic synchronous motor comprising: an analog/digital converter that converts analog sensor signals from the permanent magnetic synchronous motor to digital signals for use by a digital signal processor comprising half bridges across a DC bus and an inductor-capacitor-inductor filter that produce three phase AC power at a predetermined voltage and frequency; at least one voltage sensor and at least one current sensor for three-phase demodulation of the three phase signals and converting the three-phase signals to a two-phase orthogonal reference frame; and a position/velocity estimator for providing a velocity of the permanent magnetic synchronous motor based on sensor signals from Hall sensors associated with the permanent magnetic synchronous motor including: estimating a position based on the sensor signals; comparing the estimated position to a measured position; and providing the desired velocity based on a choice between the estimated position or the measured position, the choice being based on a difference between the estimated position and the measured position; a modular power stage; and at least one second electric resource, wherein the modular power stage comprising at last one module including a power electronics system for converting power between the at least one first electronic resource and the at least one second electric resource.

	SUGAHARA (US 2017/0256952 A1) describes a power management system, 
which is connected to a system power supply, and which, with respect to a storage battery in a first customer facility having a storage battery and a power generator as electrical equipment, controls discharge thereof to the first customer facility or charge thereof with surplus power generated in the first customer facility, the power management system comprising: a power consumption estimation unit which, based on a first filter estimation function to make estimation by measured value of power consumption in a limited period of past measurement, estimates power consumption of next period of measurement in the first customer facility as an estimated power consumption, a power generation estimation unit which, based on a second filter estimation function to make estimation by measured value of power generation in a limited period of past measurement, estimates power generation by the power generator of next period of measurement in the first customer facility as an estimated power generation, an surplus power estimation unit which obtains an estimated surplus power which is a difference between the estimated power generation and the estimated power consumption, and a power management unit for controlling each of the charge and discharge of the storage battery, based on the estimated surplus power obtained by the surplus power estimation unit.

Choi (US 8773076 B2) describes a battery management system comprising: a current measuring unit for sampling a charge current and a discharge current of a battery; a charge and discharge amount calculator for calculating a charge and discharge amount corresponding to a difference between the sampled charge current and the sampled discharge current; a polarization voltage calculator for calculating a polarization voltage corresponding to the charge and discharge amount and a temperature of the battery; and a pulse generator for applying a polarization voltage reset pulse for the battery to remove the polarization voltage.
Nakashima (US 8527110 B2) describes a charge/discharge control device linked to a power grid, employed in a power generation system comprising a power generator generating power with natural energy and a storage portion capable of storing power, and controlling charge/discharge of said storage portion, so formed as to start charge/discharge control of said storage portion if an amount of change in power detected by a power detection portion detecting power passing through a prescribed portion of a line between said power generator and said power grid is at least a prescribed amount of change when detected said power changes from first power to second power while said detected power does not return to power in a vicinity of the first power from said second power within a first period from a time point when said detected power changes from said first power to said second power, wherein said threshold includes a first threshold in the vicinity of said first power, larger than said first power and a second threshold in the vicinity of said first power, smaller than said first power, the charge/discharge control device so formed as to determine that said detected power does not return to said power in the vicinity of said first power from said second power if said detected power changes in an increasing direction from said first power to said second power and does not decrease to not more than said first threshold within said first period, and determine that said detected power does not return to said power in the vicinity of said first power from said second power if said detected power changes in a decreasing direction from said first power to said second power and does not increase to not less than said second threshold within said first period.

Double Patenting 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of a related application 17/120027 now US Patent 11031781. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because the manipulation of wording.

Claim 2 (17/325,031, current case)
Claim 1 (17120,027 now US Patent 11031781)
A method for implementing a power delivery transaction between a buyer and seller for potential electrical energy output of an integrated renewable energy source and energy storage system (RES-ESS) facility that includes a renewable energy source (RES) and an energy storage system (ESS), the method comprising:
identifying a potential RES overgeneration during a time window, wherein the potential RES overgeneration is based on a difference between an estimated potential electrical energy output of the RES and a maximum electric power value to be supplied to an electric grid;

identifying an amount of the potential RES overgeneration that is charged or to be charged to the ESS; and

determining an amount of undelivered electrical energy based on the potential RES overgeneration and a deemed delivered RES overgeneration value.
A method for implementing a power delivery transaction between a buyer and seller for potential electrical energy output of an integrated renewable energy source and energy storage system (RES-ESS) facility that includes a renewable energy source (RES) and an energy storage system (ESS), the method comprising: periodically estimating total potential electrical energy output of the RES during at least one retrospective time window utilizing a signal indicative of one or more sensed parameters; comparing the estimated total potential electrical energy output of the RES to a point of grid interconnect (POGI) limit for the RES-ESS facility to identify potential RES overgeneration during the at least one retrospective time window, wherein potential RES overgeneration equals potential RES electrical energy output in excess of the POGI limit during the at least one retrospective time window; identifying an amount of charged potential RES overgeneration, calculated as potential RES overgeneration charged to the ESS during the at least one retrospective time window; and charging the buyer for undelivered electrical energy if charged potential RES overgeneration is less than potential RES overgeneration during one or more time windows of the at least one retrospective time window.


Claim 19 (17/325,031, current case)
Claim 1 (17/120,027 now US Patent 11031781)
19. (New) A non-transitory computer-readable media comprising computer-executable instructions embodied thereon that, when executed by a processor, cause the processor to perform a process comprising:

identifying a potential renewable energy source (RES) overgeneration during a time window, wherein the potential RES overgeneration is based on a difference between an estimated potential electrical energy output of the RES and a maximum electric power value to be supplied to an electric grid;

identifying an amount of the potential RES overgeneration that is charged or to be charged to an energy storage system (ESS); and

determining an amount of undelivered electrical energy based on the potential RES overgeneration and a deemed delivered RES overgeneration value.
A method for implementing a power delivery transaction between a buyer and seller for potential electrical energy output of an integrated renewable energy source and energy storage system (RES-ESS) facility that includes a renewable energy source (RES) and an energy storage system (ESS), the method comprising: periodically estimating total potential electrical energy output of the RES during at least one retrospective time window utilizing a signal indicative of one or more sensed parameters; comparing the estimated total potential electrical energy output of the RES to a point of grid interconnect (POGI) limit for the RES-ESS facility to identify potential RES overgeneration during the at least one retrospective time window, wherein potential RES overgeneration equals potential RES electrical energy output in excess of the POGI limit during the at least one retrospective time window; identifying an amount of charged potential RES overgeneration, calculated as potential RES overgeneration charged to the ESS during the at least one retrospective time window; and charging the buyer for undelivered electrical energy if charged potential RES overgeneration is less than potential RES overgeneration during one or more time windows of the at least one retrospective time window.


Claim 21 (17/325,031, current case)
Claim 1 (17/120,027 now US Patent 11031781)
21. (New) A system comprising: 

a renewable energy source (RES); an energy storage system (ESS); and a controller coupled to the RES and ESS configured to: identify a potential RES overgeneration during a time window, wherein the potential RES overgeneration is based on a difference between an estimated potential electrical energy output of the RES and a maximum electric power value to be supplied to an electric grid; identify an amount of the potential RES overgeneration that is charged or to be charged to an energy storage system (ESS); and determine an amount of undelivered electrical energy based on the potential RES overgeneration and a deemed delivered RES overgeneration value.
A method for implementing a power delivery transaction between a buyer and seller for potential electrical energy output of an integrated renewable energy source and energy storage system (RES-ESS) facility that includes a renewable energy source (RES) and an energy storage system (ESS), the method comprising: periodically estimating total potential electrical energy output of the RES during at least one retrospective time window utilizing a signal indicative of one or more sensed parameters; comparing the estimated total potential electrical energy output of the RES to a point of grid interconnect (POGI) limit for the RES-ESS facility to identify potential RES overgeneration during the at least one retrospective time window, wherein potential RES overgeneration equals potential RES electrical energy output in excess of the POGI limit during the at least one retrospective time window; identifying an amount of charged potential RES overgeneration, calculated as potential RES overgeneration charged to the ESS during the at least one retrospective time window; and charging the buyer for undelivered electrical energy if charged potential RES overgeneration is less than potential RES overgeneration during one or more time windows of the at least one retrospective time window.


Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2857
Technology Center 2800 
December 5, 2022